Order, Supreme Court, Bronx County (Mercorella, J.), entered March 17, 1981, modified, on the law and in the exercise of discretion, to add thereto a provision that, in addition to furnishing to defendant-appellant the medical reports of treating physicians, plaintiffs-respon*509dents shall make available to defendant-appellant for inspection and copying the relevant medical records, inclusive of photographs, relating to plaintiff’s disability, or, in lieu thereof, shall furnish copies thereof, and, in addition, as to any such records not in plaintiffs’ possession, shall furnish appropriate authorization for such inspection and copying and otherwise affirmed, without costs. (See Padilla u Damascus, 16 AD2d 71, 73, affd 12 NY2d 1059; Hoenig v Westphal, 52 NY2d 605;DanoffvRichardson-Merrell,Inc., 70 AD2d 543; CPLR 3124.) Concur — Kupferman, J. P., Sandler, Markewich, Fein and Milonas, JJ.